      Case 2:18-cv-09246-RGK-E Document 1 Filed 10/29/18 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     4667 MacArthur Blvd., Suite 150
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     ADAPracticeGroup@manninglawoffice.com
 6

 7
     Attorneys for Plaintiff: CARMEN JOHN PERRI
 8

 9
                           UNITED STATES DISTRICT COURT
10
             CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION
11

12
                                           Case No.
13   CARMEN JOHN PERRI, an
                                           Complaint For Damages And
14   individual,                           Injunctive Relief For:
15
                     Plaintiff,             1. VIOLATIONS OF THE
16                                             AMERICANS WITH DISABILITIES
     v.                                        ACT OF 1990, 42 U.S.C. §12181 et
17
                                               seq.
18
     PUBLIC STORAGE, a business of
19                                          2. VIOLATIONS OF THE UNRUH
     unknown form; DOE, a business of
                                               CIVIL RIGHTS ACT, CALIFORNIA
20   unknown form; and DOES 2-10,
                                               CIVIL CODE § 51 et seq.
     inclusive,
21

22                  Defendants.
23

24
            Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants
25
     PUBLIC STORAGE, a business of unknown form; DOE, a business of unknown
26
     form; and Does 2-10 (“Defendants”) and alleges as follows:
27
     ////
28
     ////
                                             1
                                        COMPLAINT
      Case 2:18-cv-09246-RGK-E Document 1 Filed 10/29/18 Page 2 of 9 Page ID #:2


 1                                         PARTIES:
 2         1.     Plaintiff is an adult California resident. Plaintiff has a Disabled Person
 3
     Parking Placard issued to him by the State of California. Plaintiff is substantially
 4
     limited in performing one or more major life activities, including but not limited to:
 5

 6   walking, standing, ambulating, sitting and grasping objects. As a result of these

 7   disabilities, Plaintiff relies upon mobility devices, including at times a wheelchair, to
 8   ambulate. With such disabilities, Plaintiff qualifies as a member of a protected class
 9
     under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) and the
10
     regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.
11

12         2.     Plaintiff brings this action acting as a “private attorney general” as

13   permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
14   enforcement of the ADA without the American tax payer(s) bearing the financial tax
15
     burden for such action.
16
           3.     Plaintiff is informed and believes and thereon alleges that Defendant
17
     DOE, a business of unknown form, owned the property located at 10100 South La
18
     Cienega Blvd, Lennox, CA 90304 (“Property”) on or around October 2017 and
19
     October 2018.
20
           4.     Plaintiff is informed and believes and thereon alleges that Defendant
21
     DOE, a business of unknown form, owns the Property currently.
22
           5.     Plaintiff is informed and believes and thereon alleges that Defendant
23
     PUBLIC STORAGE, a business of unknown form, a business of unknown form,
24
     owned, operated, and controlled StoreFront Name (“Business”) located at the
25
     Property on October 2017 and October 2018.
26
           6.     Defendant PUBLIC STORAGE, a business of unknown form, a
27
     business of unknown form, operates and controls the Business located at the
28
     Property currently.
                                                2
                                           COMPLAINT
      Case 2:18-cv-09246-RGK-E Document 1 Filed 10/29/18 Page 3 of 9 Page ID #:3


 1          7.     Plaintiff does not know the true names of Defendants, their business
 2   capacities, their ownership connection to the subject property and business, or their
 3   relative responsibilities in causing the access violations herein complained of, and
 4   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
 5   informed and believes that each of the Defendants herein, including Does 1 through
 6   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
 7   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 8   when the true names, capacities, connections, and responsibilities of the Defendants
 9   and Does 1 through 10, inclusive, are ascertained.
10                               JURISDICTION AND VENUE
11          8.     This Court has subject matter jurisdiction over this action pursuant
12   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
13   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
14          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
15   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act
16   (“UCRA”) claims are so related to Plaintiff’s federal ADA claims in that they have
17   the same nucleus of operative facts and arising out of the same transactions, they
18   form part of the same case or controversy under Article III of the United States
19   Constitution.
20          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
21   real property which is the subject of this action is located in this district and because
22   Plaintiff's causes of action arose in this district.
23                                FACTUAL ALLEGATIONS
24          11.    Plaintiff went to the Business on or about October 2017 and October
25   2018 to purchase moving supplies.
26          12.    The Business is a facility open to the public, a place of public
27   accommodation, and a business establishment.
28          13.    Parking spaces are one of the facilities, privileges and advantages
                                                  3
                                             COMPLAINT
      Case 2:18-cv-09246-RGK-E Document 1 Filed 10/29/18 Page 4 of 9 Page ID #:4


 1   reserved by defendants to persons at the property serving the Business.
 2           14.   Unfortunately, although parking spaces were one of the facilities
 3   reserved for patrons, there were no designated parking spaces available for persons
 4   with disabilities that complied with the Americans with Disability Act Accessibility
 5   Guidelines (“ADAAG”) on October 2017 and October 2018.
 6           15.   Instead of having architectural barrier free facilities for patrons with
 7
     disabilities, Defendants have: a built up curb ramp that projects from the sidewalk
 8
     and into the access aisle (Section 406.5). Furthermore, the curb ramp is in excess of
 9

10   the maximum grade allowed by ADAAG specifications (Section 406.1); a sink that

11   has exposed drain pipes; a soap dispenser that is too high according to ADAAG
12   specifications; a restroom whose clearance does not meet ADAAG specifications;
13
     and, a service counter that is too high according to ADAAG specifications.
14
             16.   Subject to the reservation of rights to assert further violations of law
15
     after a site inspection found infra, Plaintiff asserts there are additional ADA
16
     violations which affect him personally.
17
             17.   Plaintiff is informed and believes and thereon alleges Defendants had
18
     no policy or plan in place to make sure that there was a compliant accessible access
19
     parking reserved for persons with disabilities prior to October 2017 and October
20
     2018.
21
             18.   Plaintiff is informed and believes and thereon alleges Defendants have
22
     no policy or plan in place to make sure that the designated disabled parking for
23
     persons with disabilities comport with the ADAAG.
24
             19.   The designated disabled parking spaces for use by persons with
25
     disabilities are a tip over, crash, fall hazard or trip hazard because it contains a built
26
     up curb ramp and cross slopes.
27
             20.   Plaintiff personally encountered these barriers. These inaccessible
28
     conditions denied the Plaintiff full and equal access and caused him difficulty,
                                                 4
                                            COMPLAINT
      Case 2:18-cv-09246-RGK-E Document 1 Filed 10/29/18 Page 5 of 9 Page ID #:5


 1   humiliation and frustration.
 2          21.      As an individual with a mobility disability who at times is dependent
 3   upon a wheelchair or other mobility device, Plaintiff has a keen interest in whether
 4   public accommodations have architectural barriers that impede full accessibility to
 5   those accommodations by individuals with mobility impairments.
 6          22.      Plaintiff is being deterred from patronizing the Business and its
 7   accommodations on particular occasions, but intends to return to the Business for the
 8   dual purpose of availing himself of the goods and services offered to the public and
 9   to ensure that the Business ceases evading its responsibilities under federal and state
10   law.
11          23.      The defendants have failed to maintain in working and useable
12   conditions those features required to provide ready access to persons with
13   disabilities.
14          24.      The violations identified above are easily removed without much
15   difficulty or expense. They are the types of barriers identified by the Department of
16   Justice as presumably readily achievable to remove and, in fact, these barriers are
17   readily achievable to remove. Moreover, there are numerous alternative
18   accommodations that could be made to provide a greater level of access if complete
19   removal were not achievable.
20          25.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
21   alleges, on information and belief, that there are other violations and barriers in the
22   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
23   notice regarding the scope of this lawsuit, once he conducts a site inspection.
24   However, please be on notice that the Plaintiff seeks to have all barriers related to
25   his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
26   that once a plaintiff encounters one barrier at a site, the plaintiff can sue to have all
27   barriers that relate to his disability removed regardless of whether he personally
28   encountered them).
                                                  5
                                             COMPLAINT
      Case 2:18-cv-09246-RGK-E Document 1 Filed 10/29/18 Page 6 of 9 Page ID #:6


 1         26.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 2   alleges, on information and belief, that the failure to remove these barriers was
 3   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
 4   defendants exercised control and dominion over the conditions at this location prior
 5   to October 2017 and October 2018, (3) the lack of accessible facilities was not an
 6   accident because had the defendants intended any other configuration, they had the
 7   means and ability to make the change.
 8         27.    Without injunctive relief, plaintiff will continue to be unable to fully
 9   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
10                               FIRST CAUSE OF ACTION
11   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
12                                  42 U.S.C. § 12181 et seq.
13         28.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
14   above and each and every other paragraph in this Complaint necessary or helpful to
15   state this cause of action as though fully set forth herein.
16         29.    Under the ADA, it is an act of discrimination to fail to ensure that the
17   privileges, advantages, accommodations, facilities, goods, and services of any place
18   of public accommodation are offered on a full and equal basis by anyone who owns,
19   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
20   Discrimination is defined, inter alia, as follows:
21                a.     A failure to make reasonable modifications in policies, practices,
22                       or procedures, when such modifications are necessary to afford
23                       goods, services, facilities, privileges, advantages, or
24                       accommodations to individuals with disabilities, unless the
25                       accommodation would work a fundamental alteration of those
26                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
27                b.     A failure to remove architectural barriers where such removal is
28                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                                                 6
                                            COMPLAINT
      Case 2:18-cv-09246-RGK-E Document 1 Filed 10/29/18 Page 7 of 9 Page ID #:7


 1                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 2                       Appendix "D".
 3                c.     A failure to make alterations in such a manner that, to the
 4                       maximum extent feasible, the altered portions of the facility are
 5                       readily accessible to and usable by individuals with disabilities,
 6                       including individuals who use wheelchairs, or to ensure that, to
 7                       the maximum extent feasible, the path of travel to the altered area
 8                       and the bathrooms, telephones, and drinking fountains serving
 9                       the area, are readily accessible to and usable by individuals with
10                       disabilities. 42 U.S.C. § 12183(a)(2).
11         30.    Any business that provides parking spaces must provide accessible
12   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
13   Standards, parking spaces and access aisles must be level with surface slopes not
14   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
15   Standards, access aisles shall be at the same level as the parking spaces they serve.
16   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
17   required to be nearly level in all directions to provide a surface for wheelchair
18   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure to
19   provide a level access aisle in the designated disabled parking space is a violation of
20   the law and excess slope angle in the access pathway is a violation of the law.
21         31.    A public accommodation must maintain in operable working condition
22   those features of its facilities and equipment that are required to be readily accessible
23   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
24         32.    Here, the failure to ensure that accessible facilities were available and
25   ready to be used by Plaintiff is a violation of law.
26         33.    Given its location and options, Plaintiff will continue to desire to
27   patronize the Business but he has been and will continue to be discriminated against
28   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
                                                7
                                           COMPLAINT
      Case 2:18-cv-09246-RGK-E Document 1 Filed 10/29/18 Page 8 of 9 Page ID #:8


 1   the barriers.
 2                               SECOND CAUSE OF ACTION
 3       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 4         34.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 5   above and each and every other paragraph in this Complaint necessary or helpful to
 6   state this cause of action as though fully set forth herein.
 7         35.       California Civil Code § 51 et seq. guarantees equal access for people
 8   with disabilities to the accommodations, advantages, facilities, privileges, and
 9   services of all business establishments of any kind whatsoever. Defendants are
10   systematically violating the UCRA, Civil Code § 51 et seq.
11         36.       Because Defendants violate Plaintiff’s rights under the ADA, they also
12   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
13   violations are ongoing.
14         37.       Plaintiff is informed and believes and thereon alleges that Defendants’
15   actions constitute intentional discrimination against Plaintiff on the basis of a
16   disability, in violation of the UCRA, Civil Code § 51 et seq., because Defendants
17   have been previously put on actual or constructive notice that the Business is
18   inaccessible to Plaintiff. Despite this knowledge, Defendants maintain their
19   premises in an inaccessible form, and Defendants have failed to take actions to
20   correct these barriers.
21                                            PRAYER
22   WHEREFORE, Plaintiff prays that this court award damages provide relief as
23   follows:
24         1.        A preliminary and permanent injunction enjoining Defendants from
25   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
26   51 et seq. with respect to its operation of the Business and Property; Note: Plaintiff
27   is not invoking section 55, et seq, of the California Civil Code and is not seeking
28   injunctive relief under the Disable Persons Act (Cal. C.C. §54) at all.
                                                  8
                                             COMPLAINT
      Case 2:18-cv-09246-RGK-E Document 1 Filed 10/29/18 Page 9 of 9 Page ID #:9


 1         2.     An award of actual damages and statutory damages of not less than
 2   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 3         3.     An additional award of $4,000.00 as deterrence damages for each
 4   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 5   LEXIS 150740 (USDC Cal, E.D. 2016);
 6         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 7   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
 8                               DEMAND FOR JURY TRIAL
 9         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
10   raised in this Complaint.
11

12   Dated: October 26, 2018          MANNING LAW, APC
13

14                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
15                                       Michael J. Manning, Esq.
16                                       Craig G. Côté, Esq.
                                         Attorneys for Plaintiff
17

18

19
20

21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
